Citation Nr: 0011528	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  97-33 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for headaches due to an 
undiagnosed illness.

3.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.  

4.  Entitlement to service connection for vertigo due to an 
undiagnosed illness.

5.  Entitlement to service connection for sleep disturbance 
due to an undiagnosed illness.

6.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.

7.  Entitlement to service connection for cold sweats, chills 
and fever due to an undiagnosed illness.

8.  Entitlement to service connection for an intermittent 
skin rash due to an undiagnosed illness. 

9.  Entitlement to service connection for hair loss due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to May 1992, 
with service in the Southwest Asia theater of operations from 
October 15, 1990 to July 29, 199l, during the Persian Gulf 
War period.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Louisville, 
Kentucky.  The veteran's claims are currently under the 
jurisdiction of the Indianapolis, Indiana Regional Office 
(RO). 

The veteran's claim for an increased rating for postoperative 
residuals of degenerative disc disease of the lumbar spine is 
the subject of a remand section of this decision.



FINDINGS OF FACT

1.  Chronic headache disability not attributable to diagnosed 
illness has been demonstrated.

2.  The claim for service connection for memory loss due to 
an undiagnosed illness is not plausible.
 
3.  The claim for service connection for vertigo due to an 
undiagnosed illness is not plausible.

4.  The veteran does not currently have a sleep disturbance 
due to an undiagnosed illness.

5.  The claim for service connection for fatigue due to an 
undiagnosed illness is not plausible.

6.  The claim for service connection for cold sweats, chills 
and fever due to an undiagnosed illness is not plausible.

7.  The veteran does not have a chronic skin rash disability 
due to an undiagnosed illness. 

8.  The veteran experiences hair loss due to male pattern 
thinning.


CONCLUSIONS OF LAW

1.  Chronic headache disability due to an undiagnosed illness 
was incurred in active service.  38 U.S.C.A. §§ 1117, 
5107(a)(West 1991); 38 C.F.R. § 3.317 (1999).

2.  The claim for service connection for memory loss due to 
an undiagnosed illness is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

3.  The claim for service connection for vertigo due to an 
undiagnosed illness is not well grounded.  38 U.S.C.A. 
§ 5107.

4.  The criteria for establishing entitlement to service 
connection for sleep disturbance due to an undiagnosed 
illness have not been met.  38 U.S.C.A. §§ 1117, 5107(a); 
38 C.F.R. § 3.317.

5.  The claim for service connection for fatigue due to an 
undiagnosed illness is not well grounded.  38 U.S.C.A. 
§ 5107.

6.  The claim for service connection for cold sweats, chills 
and fever due to an undiagnosed illness is not well grounded.  
38 U.S.C.A. § 5107.

7.  The criteria for establishing entitlement to service 
connection for an intermittent skin rash due to an 
undiagnosed illness have not been met.  38 U.S.C.A. §§ 1117, 
5107(a); 38 C.F.R. § 3.317. 

8.  The criteria for establishing entitlement to service 
connection for hair loss due to an undiagnosed illness have 
not been met.  38 U.S.C.A. §§ 1117, 5107(a); 38 C.F.R. 
§ 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service-connected compensation may be paid to a Persian Gulf 
Veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more of signs or symptoms such 
as those listed below.  The symptoms must be manifest to a 
degree of 10 percent or more not later than December 31, 
2001.  By history, physical examination and laboratory tests, 
the disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of an undiagnosed illnesses include, but are 
not limited to: (1) fatigue, (2) signs or symptoms involving 
the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders.  38 C.F.R. § 3.317.

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a).  Epps v. 
Gober, 126 F.3d 1464 (1997).

The veteran received a VA Persian Gulf Registry examination 
in January 1995.  He reported that he was deployed in the 
Persian Gulf from October 1990 to July 1991.  The veteran 
complained of hair loss since March or September 1993, 
progressive fatigue since April 1994, skin rash, headaches 
from April 1994, vertigo since April 1994, memory loss, poor 
sleep, and cold sweats/chills/fever since April 1994.  The 
veteran was noted to have a few skin postules on his 
buttocks.  He also had red raised skin lesions on the 
occipital area of his scalp.  The veteran was noted to have 
normal thinning of the hair in the male pattern.  The 
impressions included headaches, memory loss, and difficulty 
with sleep.  

September 1992 and January 1993 VA examination reports are 
silent to complaints or findings related to any of the 
veteran's claimed disabilities.

In a report dated in February 1995, it was noted the veteran 
had been recently examined at the Mayo Clinic for complaints 
of head pain and occasional dizziness.  The veteran reported 
that his symptoms began soon after having gastrointestinal 
surgery in August 1994.  He was sitting at work and he felt 
unsteady and felt that he needed to hold onto things to 
support himself.  He also broke out into a cold sweat and 
felt nauseated.  He went home and later that day began to 
have severe occipital head pain.  For at least several days 
the dizziness, which fluctuated, was the major problem.  
However, gradually over the last few months the dizziness 
receded somewhat and the head pain became more prominent.  
The head pain fluctuated, but when severe could trigger the 
dizzy sensation.  At times the veteran was completely 
headache free and could remain so for a whole day.  At other 
times he had a mild dull ache in the occipital region, but 
sometimes it became more severe.  The veteran noted that if 
he turned his head back and forth quickly the headache was 
much worse.  It also seemed to be worse with physical 
exertion, although not with slow movements of his neck in any 
direction.  The headaches were unassociated with any other 
neurologic symptoms.  The veteran reported that the only 
medication that helped him with his headaches was Vicodin.  
The veteran stated that Vicodin gave him blurry vision and 
insomnia.  The veteran reported that since September he 
intermittently broke out into a cold sweat.  On some of those 
occasions his wife had taken his temperature and it was 
elevated between 100 and 102 degrees.  He reported that the 
last occurrence had been one week previously.  Sometimes the 
cold sweats came along with a headache, but not invariably.  
On neurological examination the veteran had a mildly to 
moderately positive Romberg.  That was not explainable on the 
basis of peripheral sensory loss.  The remainder of the 
examination was unremarkable.  The Mayo radiologist felt that 
MRI scan findings were suggestive of a demyelinating process, 
given the veteran's age.  The veteran was unable to stay to 
complete his evaluation.  The examiner was unable to explain 
the cause of the veteran's complaints.

On VA examination in February 1995 the veteran complained of 
an intermittent rash, sleep disorder, fatigue, hair loss, 
some intermittent sweating episodes, and headaches, which had 
begun a year previously.  The veteran also reported some 
intermittent vertigo, where he would turn his head from side 
to side and feel like things were spinning.  He reported that 
he had balance difficulty.  The examiner indicated that the 
veteran had hair loss in the male pattern region.  The 
examiner noted that the veteran had a recent work-up at the 
Mayo Clinic.  The results of an MRI there suggested that 
there were some scattered white matter changes in the 
paraventricular region, which could have been demyelinating, 
ischemic or a myriad of other differentials.  Neurological 
examination did not reveal any abnormalities related to the 
veteran's complaints of rash, sleep disorder, fatigue, hair 
loss, sweating or vertigo.  There were no stigmata of 
neurocutaneous disease.  The impression included diffuse 
symptoms and complaints including sleep disorder, headache 
and vertiginous type symptoms of an intermittent nature, with 
some suggestion of possible demyelination or vascular process 
going on.  

VA electroencephalogram (EEG) performed in March 1995 was 
normal.

The veteran received inpatient treatment at Community 
Hospitals Indianapolis in March 1995 for intractable 
headaches.  The discharge diagnosis was migraine headaches.

The veteran was afforded a VA neuropsychological assessment 
in April 1995.  The veteran complained of headaches and 
decreased short term memory and attention.  The veteran was 
noted to be a third year college student pursuing a degree in 
nursing.  The veteran reported that the headaches began in 
September of 1994, three years after returning from the 
Middle East.  The veteran stated that the pain was 
distracting, that he had trouble concentrating and 
remembering class work.  He also stated that he had trouble 
remembering what his wife said, and remembering day to day 
activity.  The veteran's wife stated that the veteran had 
lost more of his premorbid capacity than he believed.  
Examination revealed auditory working memory to be within 
normal limits.  His memory fund of general knowledge/remote 
memory was within normal limits.  Short and long-term recall 
of memory for prose was noted to be within normal limits, 
with little loss of trace over time.  The veteran had average 
to low average short and long-term recall of visual and 
spatial memory, with no loss of trace over time.  The 
examiner stated that there was no significant impairment in 
cognitive function.  The diagnostic impression was 
depression, not otherwise specified.

A May 1995 VA outpatient treatment record reveals that the 
veteran reported a history of headaches since September 1994.  
The veteran also reported that he broke out in cold sweats 
upon minimal exertion.

The veteran was afforded a VA MRI of the brain in June 1995.  
A VA examiner noted that there was no clear evidence of 
multiple sclerosis by clinical history or by examination.  
The veteran was also noted to have normal vasculature.

An October 1995 VA outpatient treatment record indicates that 
the veteran reported a one-year history of occipital 
headaches.  The veteran was given a variety of medications 
for treatment of the headaches.

Treatment records from John D. Chase, M.D., indicate that Dr. 
Chase saw the veteran for complaints of headaches and vertigo 
on a regular basis from October 1995 to December 1997.  Dr. 
Chase made no comments about the veteran's complaints of 
vertigo.  Dr. Chase put the veteran on several medications in 
an attempt to treat the veteran's headaches.

The veteran's chart was reviewed prior to back surgery in 
January 1997.  The veteran was noted to have a history of 
migraine headaches.

I.  Headaches

The veteran has been treated on multiple occasions, including 
inpatient treatment, for headaches.  Accordingly, the Board 
finds that there is objective evidence that the veteran 
currently experiences a chronic headache disability.  Since 
the veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War, and since there are 
signs and symptoms of a chronic headache disability, the 
question becomes whether or not the headaches can be 
attributed to any known clinical diagnosis.  February 1995 
records from the Mayo Clinic and a February 1995 VA 
examination indicated a possibility that the veteran's 
headaches were due to demyelinating disease or vascular 
process.  However, later VA medical records indicate that the 
veteran did not have multiple sclerosis (demyelinating 
disease) or vasculitis.


There is a March 1995 discharge summary from Community 
Hospitals Indianapolis that attributed the veteran's 
headaches to migraines.  This is supported by a January 1997 
VA medical record indicating that the veteran reported a 
history of migraine headaches.  However, the hospital 
discharge summary does not provide the basis for which the 
diagnosis of migraines was made.  The Board finds the other 
medical evidence of record, records of ongoing headache 
treatment from Dr. Chase, the Mayo Clinic medical records, 
the VA outpatient treatment records, and VA examinations, all 
which after extensive examination and treatment of the 
veteran, failed to diagnose the source of the veteran's 
headaches, to be more probative.  Accordingly, the Board 
finds that the evidence supports that the veteran, a Persian 
Gulf War veteran, has a chronic headache disability that has 
not been confirmed to be due to a diagnosed illness.  
Accordingly, the veteran meets the requirements for service 
connection for headaches due to undiagnosed illness.

II.  Memory Loss

The veteran and his wife assert that the veteran experiences 
memory loss due to an undiagnosed illness.  However, as 
laypersons they are not competent to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The January 1995 VA Persian Gulf War registry 
examination report does include an impression of memory loss.  
However, this report appears to document the history as 
reported by the veteran.  The Board finds that the April 1995 
VA neuropsychological report to be more probative.  The April 
1995 VA report indicates in-depth testing of the veteran's 
memory.  Since the in-depth testing of the veteran's memory 
revealed that the veteran had normal memory, the Board finds 
that the most probative evidence of record indicates that the 
veteran does not have a memory loss disability.  Accordingly, 
service connection for memory loss due to undiagnosed illness 
is not warranted.


III.  Vertigo

The veteran asserts that he has a disability characterized by 
dizziness/vertigo due to undiagnosed illness.  The veteran 
has complained on numerous occasions that he experiences 
vertigo.  However, the medical evidence of record does not 
reveal that the veteran has received any treatment for 
vertigo.  While the veteran was noted to have diffuse 
complaints of vertiginous type symptoms in February 1995, the 
medical evidence of record fails to indicate objective 
evidence of vertigo and does not contain any diagnosis of 
vertigo.  Since there is no objective (i.e. medical) evidence 
which confirms that the veteran experiences a current 
disability characterized by vertigo, his claim for service 
connection for vertigo due to undiagnosed illness is not well 
grounded and must be denied.  See also VAOPGCPREC 04-99 
(Objective indications of a chronic disability during the 
presumptive period required for a well-grounded claim for 
service connection for disability due to an undiagnosed 
illness).

IV.  Sleep Disturbance

The veteran claims that he has a sleep disorder due to an 
undiagnosed illness.  The record reveals that the veteran 
reported sleep disturbance at his January and February 1995 
VA examinations and at his February 1995 examination at the 
Mayo Clinic.  The January and February 1995 VA examination 
reports do include impressions of difficulty sleeping and 
complaints of sleep disorder.  However, these impressions 
appear to be more of a history as provided by the veteran 
rather than objective confirmation of a sleep disorder.  The 
remainder of the medical records subsequent to February 1995 
fail to reveal complaints or findings related to sleep 
disturbance.  This indicates to the Board that the veteran 
does not currently have a chronic sleep disability.  The 
regulation with respect to service connection for 
disabilities due to undiagnosed illness requires that there 
be objective indications of a chronic disability.  38 C.F.R. 
§ 3.317(a)(1).  Since there are no objective indications of a 
chronic sleep disturbance disability, the veteran does not 
meet the requirements of 38 C.F.R. § 3.317, and the veteran 
is not entitled to service connection for sleep disturbance 
due to an undiagnosed illness.

V.  Fatigue

The veteran has asserted that he experiences fatigue due to 
an undiagnosed illness.  Clinical records establish the 
veteran complained of fatigue at his January and February 
1995 VA examinations as well as when treated by Dr. Chase.  
However, these records show no findings or treatment related 
to fatigue.  A review of the medical evidence of record does 
not reveal that the veteran has ever been clinically 
identified as having a disability characterized by fatigue.  
Since there is no medical evidence that the veteran 
experiences a current disability characterized by fatigue, 
his claim for service connection for fatigue due to 
undiagnosed illness is not well grounded and must be denied.  
See also VAOPGCPREC 04-99 (Objective indications of a chronic 
disability during the presumptive period required for a well-
grounded claim for service connection for disability due to 
an undiagnosed illness).

VI.  Cold Sweats, Chills and Fever

The veteran maintains that he experiences chronic cold 
sweats/chills/fever.  He believes that he currently 
experiences such a disability due to an undiagnosed illness.  
The service medical records reveal that the veteran 
experienced cold sweats, chills and fever due to upper 
respiratory infections.  However, the post service medical 
records do not reveal that the veteran has ever experienced 
cold sweats, chills and fever.  While the veteran claims that 
he now experiences a cold sweat, chills and fever disability 
due to an undiagnosed illness, as a layperson he is not 
competent to render a medical opinion.  See Espiritu.  Since 
there is no objective (i.e. medical) evidence that the 
veteran experiences a current disability characterized by 
cold sweats, chills and fever, his claim for service 
connection for cold sweats, chills and fever due to 
undiagnosed illness is not well grounded and must be denied.  
See also VAOPGCPREC 04-99 (Objective indications of a chronic 
disability during the presumptive period required for a well-
grounded claim for service connection for disability due to 
an undiagnosed illness).

Although the Board has considered and denied the claims for 
service connection for memory loss, vertigo, fatigue, and for 
cold sweats, chills and fever on grounds different from that 
of the RO, that is, whether these claims are well grounded 
rather than whether the veteran is entitled to prevail on the 
merits, the veteran has not been prejudiced by the Board's 
decision.  In assuming that these claims were well grounded, 
the RO accorded the veteran greater consideration than his 
claims warranted under the circumstances.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  To remand this case 
to the RO for consideration of the issue of whether the 
veteran's claims are well grounded would be pointless, and in 
light of the law cited above, would not result in a 
determination favorable to the veteran.  VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).


VII.  Skin Rash

The veteran maintains that he has an intermittent skin rash 
due to his service during the Persian Gulf War, and that he 
is entitled to service connection for this disability due to 
an undiagnosed illness.  The veteran's January 1995 VA 
Persian Gulf War registry examination report indicates that 
the veteran had postules on his buttocks and that he had red 
raised skin lesions on the occipital area of his scalp.  
However, the remainder of the post service medical records 
are silent to any skin rash disability.  The February 1995 VA 
examination report indicates that the veteran had no stigmata 
of neurocutaneous disease.  The regulation with respect to 
compensation for disabilities due to undiagnosed illnesses 
requires objective indications of chronic disability.  This 
regulation also provides that disabilities that have existed 
for six months or more or have exhibited intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  Since the medical evidence of 
record only indicates that the veteran experienced a skin 
rash on one occasion, he has not been shown to have a chronic 
skin disability.  Consequently, he does not meet the 
regulatory criteria for service connection for an 
intermittent skin disability due to an undiagnosed illness.

VIII.  Hair Loss

The veteran seeks service connection for hair loss due to an 
undiagnosed illness.  The record does indicate that the 
veteran has thinning hair due to male pattern baldness.  As 
such the Board is of the opinion that the veteran's hair loss 
is due to a known etiology and is not due to undiagnosed 
illness.  The Board also finds that the veteran is not 
entitled to service connection for hair loss on a direct 
basis.  The service medical records do not indicate that the 
veteran had hair loss during service.  None of the post 
service medical records have attributed the veteran's hair 
loss to service.  Since the medical evidence of record does 
not reveal that the veteran developed hair loss due to an 
undiagnosed illness, or due to service in general, the claim 
for entitlement to service connection for hair loss must be 
denied.  


ORDER

Entitlement to service connection for headaches due to an 
undiagnosed illness is granted.

Entitlement to service connection for memory loss due to an 
undiagnosed illness is denied.  

Entitlement to service connection for vertigo due to an 
undiagnosed illness is denied.

Entitlement to service connection for sleep disturbance due 
to an undiagnosed illness is denied.

Entitlement to service connection for fatigue due to an 
undiagnosed illness is denied.

Entitlement to service connection for cold sweats, chills and 
fever due to an undiagnosed illness is denied.

Entitlement to service connection for an intermittent skin 
rash due to an undiagnosed illness is denied. 

Entitlement to service connection for hair loss due to an 
undiagnosed illness is denied.


	(CONTINUED ON NEXT PAGE)

REMAND

In November 1996 the veteran submitted a claim for an 
increased rating for postoperative residuals of degenerative 
disc disease of the lumbar spine.  In January 1997 the 
veteran underwent surgery of the lumbar spine.  By rating 
action in June 1997 the RO granted the veteran an increased 
rating of 40 percent for his low back disability, effective 
from September 24, 1996.  He was granted a temporary 100 
percent rating based on convalescence effective from January 
17, 1997.  The RO reduced the veteran's rating for a low back 
disability to 20 percent, effective from May 1, 1997.  The 
veteran has not been provided a VA examination to determine 
the nature and extent of his service-connected low back 
disability since he submitted his November 1996 claim for an 
increased rating.  Such an examination is required in order 
to determine the correct rating for the veteran's 
postoperative residuals of degenerative disc disease of the 
lumbar spine.

In a June 1997 rating decision the RO denied the veteran's 
claim for service connection for a stomach condition due to 
an undiagnosed illness.  In September 1997 the veteran 
submitted a notice of disagreement in which he stated that he 
disagreed with the denials of all the undiagnosed illnesses 
from the Persian Gulf War.  Following the September 1997 
notice of disagreement the RO has not issued a statement of 
the case with regard to the issue of service connection for a 
stomach condition due to an undiagnosed illness.  Since there 
has been an initial RO adjudication of a claim and a notice 
of disagreement as to its denial, the claimant is entitled to 
a statement of the case, and the current lack of a statement 
of the case for this issue is a procedural defect requiring 
remand.  See 38 U.S.C.A. § 7105 (West 1991); see also 
Manlincon v. West, 12 Vet. App. 238 (1999).

In light of the foregoing, this case is hereby REMANDED to 
the agency of original jurisdiction for the following action:


1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his lumbar spine disability since May 
1997.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran, which 
are not currently of record.  

2.  When the above actions have been 
accomplished, the RO should make 
arrangements for the veteran to be 
scheduled for VA neurological and 
orthopedic examinations of the service-
connected postoperative residuals of 
degenerative disc disease of the lumbar 
spine.  The veteran's claims file should 
be made available to the examiners and 
reviewed prior to each examination of the 
veteran.  All indicated tests and 
studies, including range of motion 
studies in degrees, should be performed.  
The orthopedic examiner should comment on 
the extent of any incoordination, 
weakened movement and excess fatigability 
on use.  The orthopedic physician should 
be requested to identify any objective 
evidence of pain and all functional loss 
due to pain.  This examiner should 
specifically indicate the range of motion 
performed without pain and the range of 
motion accompanied by pain.  This 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
orthopedist should so state.  The 
examiners should also provide opinions 
concerning the impact of the service-
connected 

postoperative residuals of degenerative 
disc disease of the lumbar spine on the 
veteran's ability to work.  The rationale 
for all opinions expressed should be 
explained.  

3.  Thereafter, the RO should undertake 
any other indicated development.  In 
readjudicating the claim for 
postoperative residuals of degenerative 
disc disease of the lumbar spine the RO 
should consider application of 38 C.F.R. 
§ 4.40 regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination or 
pain on movement of a joint.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In 
considering this claim, the RO should 
adjudicate whether the veteran is 
entitled to an evaluation in excess of 40 
percent prior to January 17, 1997, and 
whether the veteran is entitled an 
evaluation in excess of 20 percent from 
May 1, 1997.

4.  The RO should take any appropriate 
action necessary and then issue a 
statement of the case regarding the June 
1997 denial of service connection for a 
stomach condition due to an undiagnosed 
illness.

5.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if 
appropriate.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals


 



